Citation Nr: 1601789	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for service-connected iritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to October 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is now with the RO in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  The transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain a new VA examination.  The most recent examination was in 2008, prior to the Veteran's separation from service.  The Veteran indicated at the October 2015 Board hearing that he has suffered from incapacitating episodes several times since 2008.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The claims file includes extensive post-service private treatment records that show treatment for the Veteran's eye condition at several points since 2008.  One of the Veteran's private physicians provided an opinion.  The issue of whether the Veteran is entitled to a compensable rating depends, in part, on whether he suffered from incapacitating episodes.  The private opinion, dated in September 2015, indicates that the Veteran suffered from acute flare-ups of the condition in August 2009, February to April 2010, December 2012, and November 2013.  It is unclear from the physician's opinion or from the treatment records whether the Veteran's flare-ups were incapacitating episodes for VA rating purposes.  Therefore, the VA examiner should opine on whether and when the Veteran has suffered from incapacitating episodes due to his iritis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected iritis.  The claims folder and all pertinent records should be made available to the examiner for review.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the iritis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiner should comment on the periods of treatment noted in the September 2015 opinion from Dr. F.E.K.  Specifically, the examiner should opine on whether and when the Veteran has experienced any incapacitating episodes related to his iritis since November 2008.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




